--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
November 17, 2008 (“Effective Date”) by and between LiveDeal, Inc., a Nevada
corporation (the “Company”) and Rajeev Seshadri (“Executive”).


In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:
 

1.            Employment.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of the Agreement, as
an employee of the Company initially in the position of assistant to the Chief
Executive Officer and, effective January 9, 2009, in the position of Chief
Financial Officer.  Executive will perform all services and acts reasonably
necessary to fulfill the duties and responsibilities of his positions and will
render such services on the terms set forth herein and will report to the
Company’s Chief Executive Officer.  In addition, Executive will have such other
executive and managerial powers and duties with respect to the Company as may
reasonably be assigned to him by the Chief Executive Officer, to the extent
consistent with his positions and status as set forth above.  Executive is
obligated to devote his full time, attention and energies to perform the duties
assigned hereunder and Executive agrees to perform such duties diligently,
faithfully and to the best of his abilities.  Notwithstanding the foregoing,
Company acknowledges and agrees that during the Term, Executive shall have the
right to have a “financial interest” in or serve as a consultant, officer or
director of any non-competing business; provided that Executive agrees that
engaging in such outside activities shall not interfere with the performance of
Executive’s full-time duties hereunder.  Executive acknowledges that any such
outside activities that involve an entity other than the Company or its
subsidiaries will involve an entity independent of the Company and any actions
or decisions Executive takes or makes on behalf of such entity will not be
imputed to the Company or its subsidiaries.
 
2.            Term.  This Agreement is for a four-year period (the “Term”)
commencing on the Effective Date hereof and terminating on the fourth
anniversary of the Effective Date, or upon the date of termination of employment
pursuant to Section 7 of this Agreement; provided, however, that the Term may be
extended as mutually agreed to by the parties.
 
3.            Place of Performance.  Executive may perform his duties and
conduct his business on behalf of the Company at either the Company’s offices in
Las Vegas, Nevada or Santa Clara, CA or at remote locations of his choosing by
telecommuting; provided that such practice shall not substantially interfere
with the performance of Executive’s duties hereunder.
 
4.            Compensation.
 
(a)           Salary.  Executive shall be paid a salary at the annual rate of
$215,000 (the “Salary”).  The Salary will at all times be payable in accordance
with the Company’s regular payroll practices and subject to all applicable
withholdings, including taxes.
 
(b)           Performance Bonuses.  Executive will be entitled to receive up to
$60,000 per year of a performance bonus in the event the Company reaches certain
performance measures established by the Compensation Committee of the Board or
the entire Board.  All bonuses payable under this Section 4(b) will be subject
to all applicable withholdings, including taxes.
 
(c)           Stock Option.  The Company will grant to Executive upon execution
of this Agreement and subject to shareholder approval (the “Grant Date”) an
option to purchase from the Company for cash all or any part of an aggregate of
100,000 shares of the Company’s common stock (the “Option”) at the then-current
market price of the Company’s common stock pursuant to the Company’s 2003 Stock
Plan and the Company’s standard form of Non-Qualified Stock Option
Agreement.  The Option granted under this Agreement is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.  So long as Executive continues to be a service provider to the
Company as an employee in accordance with this Agreement, the Option will vest
and be exercisable according to the following schedule: one quarter (25%) on the
first anniversary of the Effective Date and the remainder shall vest 1/36 at the
end of each month thereafter over the next 36 months so long as Executive
continues to provide services to the Company.  Notwithstanding the foregoing,
all of the Option will immediately vest and become exercisable upon either (A) a
termination of Executive’s employment pursuant to Section 7(a)(i) or (ii) or (B)
the occurrence of a Change of Control (as defined below) and the termination of
Executive as an employee of the Company; provided, however, that in the event of
a Change of Control and the retention of Executive as an employee of the Company
with the same Salary, vesting and exercisability of the Option will accelerate
to the date that is 12 months from such Change of Control.  If any vested
portion of the Option is not exercised by Executive within 90 days following the
later of Executive’s termination, such vested portion, along with any remaining
unvested portion of the Option, will be subject to immediate forfeiture back to
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           For purposes of this Agreement, “Change of Control” will mean (i)
any merger of the Company in which the Company is not the continuing or
surviving entity, or pursuant to which stock would be converted into cash,
securities, or other property other than a merger of the Company in which the
holders of the Company’s stock immediately prior to the merger have the same
proportionate ownership of beneficial interest of common stock or other voting
securities of the surviving entity immediately after the merger or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of assets or earning power aggregating more than 50% of
the assets or earning power of the Company or any major subsidiary, other than
pursuant to a sale-leaseback, structured finance or other form of financing
transaction or (iii) purchase of more than 50% of the Company’s stock by an
entity not currently an owner of the Company’s stock
 
5.             Business Expenses.  During the Term, the Company will reimburse
Executive for all reasonable business expenses incurred by him in connection
with his employment and the performance of his duties as provided hereunder,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status.
 
6.             Benefits.  During the Term, Executive will be eligible to
participate fully in all health and benefit plans available to senior officers
of the Company generally, as the same may be amended from time to time by the
Board.
 
7.             Termination of Employment.
 
(a)           Notwithstanding any provision of this Agreement to the contrary,
the employment of Executive hereunder will terminate on the first to occur of
the following dates:
 
(i)           the date of Executive’s death;
 
(ii)          the date on which Executive has experienced a Disability (as
defined below), and the Company gives Executive notice of termination on account
of Disability;
 
(iii)         the date on which Executive has engaged in conduct that
constitutes Cause (as defined below), and the Company gives notice of
termination for Cause;
 
(iv)         expiration of the Term; or
 
 
2

--------------------------------------------------------------------------------

 


(v)          the date on which the Company gives Executive notice of termination
for any reason other than the reasons set forth in Sections 7(a)(i) through (iv)
above.
 
(b)           For purposes of this Agreement, “Disability” will mean an illness,
injury or other incapacitating condition as a result of which Executive is
unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 30 consecutive days during the
Term.  Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company from time to time.  Any determination as to the
existence of a Disability will be made by a physician mutually selected by the
Company and Executive.
 
(c)           For purposes of this Agreement, “Cause” will mean the occurrence
of any of the following events, as reasonably determined by the Board:
 
(i)           Executive’s willful and continued refusal to substantially perform
his duties hereunder, which the Company has given the Executive notice of in
writing and which the Executive has not cured within 30 days of the receipt of
such notice;
 
(ii)          Executive’s conviction of a felony, or his guilty plea to or entry
of a nolo contendere plea to a felony charge; or
 
(iii)         Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time;
provided, however, that with respect to Sections 7(c)(i) or (iii) above, such
termination for Cause will only be effective if the conduct constituting Cause
is not cured by Executive within 5 days of receipt by Executive of written
notice specifying in reasonable detail the nature of the alleged breach.
 
8.             Compensation in Event of Termination.  Upon termination of this
Agreement and Executive’s employment, the Company will have no further
obligation to Executive except to pay the amounts set forth in this Section 8.
 
(a)           In the event Executive’s employment is terminated pursuant to
Section 7(a)(iii) or (iv) on or before the expiration of the Term, Executive
will be entitled to payment of any earned but unpaid Salary through the date of
termination.  Any bonuses, fees or payments due to Executive under Section 4(b)
above shall be paid to Executive as set forth therein.
 
(b)           In the event Executive’s employment is terminated pursuant to
Section 7(a)(i), (ii), or (v) on or before the expiration of the Term, and
provided that Executive (or his estate, as applicable) executes a valid release
of any and all claims that Executive may have relating to his employment against
the Company and its agents, including, but not limited to, its officers,
directors and employees, in a form provided by the Company, Executive (or his
estate, as applicable) will be entitled to a lump sum payment equal to
Executive’s Base Salary for a period of three months from the date of
termination, subject to all applicable withholdings and taxes.  Any bonuses,
fees or payments due to Executive under Section 4(b) above shall be paid to
Executive as set forth therein.
 
9.            Confidentiality.  Executive covenants and agrees that he will not
at any time during or after the end of the Term, without written consent of the
Company or as may be required by law or valid legal process, directly or
indirectly, use for his own account, or disclose to any person, firm or
corporation, other than authorized officers, directors, attorneys, accountants
and employees of the Company or its subsidiaries, Confidential Information (as
hereinafter defined) of the Company.  As used herein, “Confidential Information”
of the Company means information about the Company of any kind, nature or
description, including but not limited to, any proprietary information, trade
secrets, data, formulae, supplier, client and customer lists or requirements,
price lists or pricing structures, marketing and sales information, business
plans or dealings and financial information and plans as well as papers, resumes
and records (including computer records) that are disclosed to or otherwise
known to Executive as a direct or indirect consequence of Executive’s employment
with the Company or service as a member of the Board, which information is not
generally known to the public or in the businesses in which the Company is
engaged.  Confidential Information also includes any information furnished to
the Company by a third party with restrictions on its use or further disclosure.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Inventions Assignment.  Executive hereby sells, transfers and
assigns to the Company or to any person, or entity designated by the Company,
all of the entire right, title and interest of the Executive in and to all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material, made or conceived by the Executive, solely or
jointly, or in whole or in part, during or before the term hereof, which (i)
relate to methods, apparatus, designs, products, processes or devices sold,
leased, used or under construction or development by the Company, or (ii)
otherwise relate to or pertain to the business, functions or operations of the
Company, or (iii) arise (wholly or partly) from the efforts of the Executive
during the term hereof.  Executive shall communicate promptly and disclose to
the Company, in such form as the Company requests, all information, details and
data pertaining to the aforementioned inventions, ideas, disclosures and
improvements; and, whether during the term hereof or thereafter, the Executive
shall execute and deliver to the Company such formal transfers and assignments
and such other papers and documents as may be required of the Executive to
permit the Company or any person or entity designated by the Company to file and
prosecute the patent applications and, as to copyrightable material, to obtain
copyright thereon. Any invention by the Executive within one year following the
termination of this Agreement shall be deemed to fall within the provisions of
this paragraph unless proved by the Executive to have been first conceived and
made following such termination.
 
11.           Dispute Resolution.  Except for an action exclusively seeking
injunctive relief, any disagreement, claim or controversy arising under or in
connection with this Agreement, including Executive’s employment or termination
of employment with the Company will be resolved exclusively by arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Rules”), provided that, the arbitrator will allow for discovery sufficient to
adequately arbitrate any claims, including access to essential documents and
witnesses; provided further, that the Rules will be modified by the arbitrator
to the extent necessary to be consistent with applicable law.  The arbitration
will take place in Las Vegas, Nevada.  The award of the arbitrator with respect
to such disagreement, claim or controversy will be in writing with sufficient
explanation to allow for such meaningful judicial review as permitted by law,
and that such decision will be enforceable in any court of competent
jurisdiction and will be binding on the parties hereto.  The remedies available
in arbitration will be identical to those allowed at law.  The arbitrator will
be entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, consistent with applicable
law.  The Company and Executive each will pay its or his own attorneys’ fees and
costs in any such arbitration, provided that, the Company will pay for any
costs, including the arbitrator’s fee, that Executive would not have otherwise
incurred if the dispute were adjudicated in a court of law, rather than through
arbitration.
 
12.           Binding Agreement.
 
(a)           This Agreement is a personal contract and the rights and interests
of Executive hereunder may not be sold, transferred, assigned, pledged,
encumbered or hypothecated by him, provided that all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by Executive’s
personal or legal representatives, executors, heirs, administrators, successors,
distributors, devisees and legatees.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           In addition to any obligations imposed by law, any successor to
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the assets of the Company, is bound by
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
 
13.           Disclosure Obligations.  During the Term, Executive agrees to make
prompt and full disclosure to the Company of any change of facts or
circumstances that may affect Executive’s obligations undertaken and
acknowledged herein, and Executive agrees that the Company has the right to
notify any third party of the existence and content of Executive’s obligations
hereunder
 
14.           Return of Company Property.  Executive agrees that following the
termination of his employment or service as a member of the Board for any
reason, he will promptly return all property of the Company, its subsidiaries,
affiliates and any divisions thereof he may have managed that is then in or
thereafter comes into his possession, including, but not limited to, documents,
contracts, agreements, plans, photographs, books, notes, electronically stored
data and all copies of the foregoing, as well as any materials or equipment
supplied by the Company to Executive.
 
15.           Entire Agreement.  This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or written, previously
entered into by them with respect thereto, including, without limitation, the
employment agreement, dated November 10, 2008, by and between the Company and
the Executive.  Executive represents that, in executing this Agreement, he does
not rely, and has not relied, on any representation or statement not set forth
herein made by the Company with regard to the subject matter, bases or effect of
this Agreement otherwise.
 
16.           Amendment or Modification, Waiver.  No provision of this Agreement
may be amended or waived unless such amendment or waiver is agreed to in
writing, signed by Executive and by a duly authorized officer of the
Company.  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.
 
17.           Notices.  Any notice to be given hereunder will be in writing and
will be deemed given when delivered personally, sent by courier or fax or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:
 
To Executive at:


Rajeev Seshadri
5469 Golubin Common
Fremont, CA 94555
Phone: (415) 265-4001


To the Company at:


LiveDeal, Inc.
2490 E. Sunset Rd., #100
Las Vegas, NV 89120
Phone: (702) 939-0230
Fax: (702) 939-0246
Attention: CEO

 
5

--------------------------------------------------------------------------------

 
 
With a copy (which shall not constitute notice hereunder) to:


Daniel M. Mahoney, Esq.
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St., 10th Floor
Phoenix, Arizona 85004
Phone: (602) 382-6206
Fax: (602) 382-6070


Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered.  Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed.  Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section.


18.           Severability.  In the event that any one or more of the provisions
of this Agreement will be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement will not
in any way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement will be held to be excessively broad as
to duration, activity or subject, such provisions will be constructed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.
 
19.           Survivorship.  The respective rights and obligations of the
parties hereunder will survive any termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations.
 
20.           Each Party the Drafter.  This Agreement and the provisions
contained in it will not be construed or interpreted for or against any party to
this Agreement because that party drafted or caused that party’s legal
representative to draft any of its provisions.
 
21.           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Nevada, without regard to its
conflicts of laws principles.
 
22.           Headings.  All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
23.           Counterparts.  This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 


[Signature Page Follows]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




LIVEDEAL, INC., a Nevada corporation
 
EXECUTIVE
     
/s/ Michael Edelhart
 
/s/ Rajeev Seshadri
By: Michael Edelhart
 
Rajeev Seshadri
Its: Chief Executive Officer
         
Dated: January 15, 2009
 
Dated: January 15, 2009

 
 
[RAJEEV SESHADRI EMPLOYMENT AGREEMENT]
 
 
7

--------------------------------------------------------------------------------